Per Curiam.

The primary issue presented by this appeal is whether the $160,000 punitive damages award was properly vacated by the court of appeals. We hold that the award was properly vacated and affirm the decision of the court of appeals.
The court of appeals vacated the trial court’s award of punitive damages “on the ground that the insured failed to prove that he sustained actual damages that stemmed from Nationwide’s failure to honor his claim.” We agree. It is well-established that “ ‘[e]xemplary or punitive damages may not be awarded in the absence of proof of actual damages.’ ” Bishop v. Grdina (1985), 20 Ohio St. 3d 26, 27, upholding paragraph one of the syllabus in Richard v. Hunter (1949), 151 Ohio St. 185 [39 O.O. 24]. See, also, Seasons Coal Co. v. Cleveland (1984), 10 Ohio St. 3d 77. Thus, in the instant action, appellant was required to prove that he suffered a harm distinct from the breach of contract action and attributable solely to the alleged tortious conduct of appellee.
Appellant initially contends that he did prove appellee’s failure to honor his claim caused him to incur attorney fees, deposition costs, interest on unpaid debts, lost profits and a loss of credit. We find no merit in this contention. Appellant places great emphasis on Bishop v. East Ohio Gas Co. (1944), 143 Ohio St. 541 [28 O.O. 470], in support of his position. This court stated in Bishop: “ ‘It is established in Ohio that the owner of personal property, because of such ownership, has a sufficient knowledge of its value to be qualified to give an opinion thereon which will be some *87evidence of the actual value, though not conclusive.* * *’ ” Id. at 546. While we do recognize appellant’s right as the owner of the personal property to testify as to the value of the property, we do not find his testimony to be conclusive as proof of actual damages. Such testimony is mere conjecture at best. The court of appeals concluded that “the insured’s contention that he incurred lost profits in the amount of $434,000, sustained $4,000 in legal fees (for depositions) [,] was forced to sell two tractors, and incurred a debt of $12,000 to his mover were not substantiated and were merely based on his own self-serving statements.” We arrive at a similar conclusion. Appellant did not prove that he sustained any actual damages nor did the jury make an award of actual damages for appellee’s failure to settle. Therefore, the award of punitive damages cannot be sustained.
Appellant presents three additional propositions of law. First, appellant contends, “[t]he jury’s failure to state separately compensatory damages arising from Nationwide’s tortious conduct was entirely due to the verdict form provided by the court.” However, at trial, appellant did not object to the use of the verdict form or request jury interrogatories. To hold that the jury intended to include an award of actual damages in the punitive damages amount would be pure speculation and this court will not adopt such a holding. Second, appellant avers that we should abandon the established law of Ohio and reinstate the award of punitive damages without proof of specific compensatory damages. We decline to adopt this view. “Punitive damages are awarded as punishment for causing compensable harm and as a deterrent against similar action in the future.” (Emphasis added.) Bishop v. Grdina, supra, at 28.
Finally, we also disagree with appellant’s contention that the court of appeals erred by reversing on the weight of the evidence and failing tó remand for further proceedings on the damages issue. The court of appeals reversed the judgment of the trial court as a matter of law. App. R. 12(B) provides in pertinent part: “* * * When the court of appeals determines that the trial court committed error prejudicial to the appellant and that the appellant is entitled to have judgment or final order rendered in his favor as a matter of law, the court of appeals shall reverse the judgment or final order of the trial court and render the judgment or final order that the trial court should have rendered * * *.” Appellant failed to establish proof of actual damages and no actual damages were awarded by the jury for the alleged bad faith conduct. The court of appeals vacated the punitive damages award as a matter of law because proof of actual damages was absent. Therefore, the court of appeals did not err in failing to remand on the issue of damages.
Accordingly, we hold that the $160,000 punitive damages award was properly vacated and affirm the decision of the court of appeals.3

Judgment affirmed.

*88Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.
Celebrezze, C.J., dissents.

 By affirming the court of appeals’ decision to vacate the punitive damages award, the *88issue of whether prejudgment interest can be assessed on the punitive damages award is-moot and will not be addressed.